United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1058
Issued: December 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2010 appellant filed a timely appeal from a December 15, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether appellant established that he sustained greater than a 17 percent
permanent impairment of his right great toe, for which he received a schedule award.
On appeal, appellant disputes the district medical adviser’s impairment rating and the
Office’s reliance upon that rating.
FACTUAL HISTORY
On November 20, 2007 appellant, a 60-year-old mail processing equipment mechanic,
filed a traumatic injury claim (Form CA-1) for a crushed big toe that he attributed to a
November 15, 2007 incident when a forklift rolled over his right foot. The Office accepted
appellant’s claim for crushed right big toe and a fractured great toe hallux.

An x-ray report dated November 15, 2007 was interpreted by Dr. Steven Kruis, a Boardcertified radiologist, as demonstrating a fracture of the distal phalanx of the first digit, with slight
displacement of the fracture component and no dislocation.
On May 20, 2009 Dr. Darren P. Di Iulio, a podiatrist, presented findings on examination
and diagnosed right hallux crush injury with some sensory deficiency. He reported that, while
vibratory sensation was intact bilaterally, a Semmes-Weinstein monofilament test of the plantar
aspect of the right side of the hallux revealed some sensory loss which extended to the plantar
aspect of the metatarsophalangeal joint. In a follow-up note dated June 3, 2009, Dr. Di Iulio
estimated appellant sustained 40 percent protective sensation loss on the plantar aspect of the
hallux. He also diagnosed functional deficits in plantar flexion of the right hallux.
On August 18, 2009 appellant filed a schedule award claim (Form CA-7).
By letter dated August 20, 2009, the Office contacted Dr. Di Iulio concerning the
neurological aspects of his reports and notes. It advised him that impairment ratings must be
made pursuant to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). The Office also advised Dr. Di Iulio
concerning the information it required concerning any neurological impairment rating he might
provide.
On September 3, 2009 Dr. Di Iulio telephoned the Office and advised that he would not
provide an impairment rating. He reported that he would advise appellant to see Dr. Robert A.
Raines, who is Board-certified in orthopedic surgery, concerning the impairment rating.
By note dated September 21, 2009, Dr. Raines opined that appellant reached maximum
medical improvement on September 16, 2009. He opined that appellant qualified for three
different ratings. Citing the A.M.A., Guides,1 Dr. Raines noted that appellant had less than 15
percent range of motion in his hallux and gave appellant a 1 percent whole person impairment
rating. He gave appellant’s plantar nerve sensory loss and dysesthesias a two percent
impairment rating and gave appellant’s peroneal nerve sensory loss and dysesthesias a one
percent impairment rating. Dr. Raines opined that appellant sustained a combined five percent
permanent whole person impairment.
The Office referred Dr. Raines’ report for review by the district medical adviser who, on
October 5, 2009, rejected Dr. Raines’ impairment rating because it was a whole person
impairment rating and also because it was not based on the sixth edition of the A.M.A., Guides.
Citing the A.M.A., Guides,2 the district medical adviser gave appellant a two percent lower
extremity impairment rating for loss of interphalageal flexion. The district medical adviser made
no additional rating for loss of peroneal sensation because he opined, such a loss did not “seem”
compatible with the type of injury at issue here and, further, was inconsistent with Dr. Raines’
findings on examination; namely, “intact sensory function to light touch and pin prick.” The
1

Dr. Raines cited Table 17-4 and Table 17-37. The Board notes that these tables are in the fifth edition of the
A.M.A. Guides, not the sixth edition.
2

The district medical adviser cited Table 16-19.

2

district medical adviser also disputed Dr. Raines’ impairment rating by asserting that the sixth
edition of the A.M.A., Guides provided no means of calculating an impairment rating for the
digit in question.
By letter dated October 8, 2009, the Office contacted Dr. Raines concerning his
impairment rating. After reviewing his impairment ratings and that provided by the district
medical adviser, it requested that Dr. Raines provide a report containing an impairment rating
determined under the sixth edition of the A.M.A., Guides.
On October 13, 2009 Dr. Raines agreed with the district medical adviser’s two percent
lower extremity impairment rating for loss of range of motion of the toe. However, he disputed
the remainder of the district medical adviser’s report and asserted that the medical evidence of
record demonstrated that appellant also sustained nerve damage in the hallux region. Citing the
A.M.A., Guides,3 Dr. Raines opined that appellant had a Class 1 problem with his superficial
peroneal nerve with complete sensory loss for which he gave a one percent impairment rating.
Further, Dr. Raines opined that the medial plantar nerve lesion was also a Class 1 problem and
represented a moderate sensory deficit for which he gave a two percent impairment rating.
These additional impairments totaled three percent and when combined with the two percent
impairment determined by the district medical adviser, produced a five percent total impairment.
The Office referred Dr. Raines’ report for review by the district medical adviser. On
November 3, 2009, citing the A.M.A., Guides,4 the district medical adviser opined that
Dr. Raines’ impairment rating was improper because the sixth edition of the A.M.A., Guides did
not permit combining range of motion ratings with those for peroneal nerve loss. The district
medical adviser opined that appellant sustained a one percent impairment of his lower left
extremity.5
The Office sought a clarifying opinion from the district medical adviser. On
November 9, 2009 the district medical adviser opined that the proper rating was two percent
lower extremity impairment, as appellant was entitled to the greater award if two different
methods of rating were used.
On December 9, 2009 the district medical adviser amended his October 5, 2009 report.
Citing the A.M.A., Guides,6 he reported that a 2 percent permanent impairment of the lower
extremity converted to a 17 percent permanent impairment of the great toe. Thus, for schedule
award purposes, the proper impairment rating was 17 percent, not 2 percent.
By decision dated December 15, 2009, the Office granted appellant a schedule award for
17 percent permanent impairment of his right great toe. It found the weight of the medical

3

Dr. Raines cited Table 16-12 on pages 534 and 536.

4

The district medical adviser cited page 387.

5

The district medical adviser cited Table 16-2 on page 505, Table 16-6 on page 516, and Table 16-7 on page 517.

6

The district medical adviser cited Table 16-10 on page 530.

3

evidence with the district medical adviser because appellant’s attending physician improperly
applied the A.M.A., Guides in calculating the impairment rating.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act7 and its
implementing regulations8 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss should
be determined. For consistent results and to ensure equal justice under the law for all claimants,
the Office has adopted the A.M.A., Guides as the uniform standards applicable to all claimants.9
Office procedures direct that for impairment ratings calculated on and after May 1, 2009, the
sixth edition of the A.M.A., Guides should be used to calculate impairment.10
The sixth edition of the A.M.A., Guides,11 provides a diagnosis-based method of
evaluation utilizing the World Health Organization’s International Classification of Functioning,
Disability and Health (ICF).12 Under the sixth edition, for lower extremity impairments the
evaluator identifies the impairment class for the diagnosed condition (CDX), which is then
adjusted by grade modifiers based on functional history (GMFH), physical examination (GMPE)
and clinical studies (GMCS).13 The net adjustment formula is (GMFH-CDX) + (GMPE - CDX)
+ (GMCS- CDX).14
ANALYSIS
The Board finds that this case is not in posture for decision.
In the present case, the Office granted appellant a schedule award for 17 percent
permanent impairment of his right great toe. This impairment rating was based upon the loss of
motion, specifically loss of flexion of the great toe of 15 degrees, which was reported by
Dr. Raines and which was properly rated by the Office medical adviser as a 2 percent lower
extremity impairment or a 17 percent great toe impairment pursuant to Table 16-19 at page 549.
The Board notes that the Office medical adviser properly noted that the range of motion
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6.a (January 2010).
11

A.M.A., Guides (6th ed. 2008).

12

Id. at 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF):
Contemporary Model of Disablement.”
13

Id. at 494-531.

14

Id. at 521.

4

A

calculation stands alone, and will not be combined with other methods of evaluation, including
diagnosis-based impairment.15 If the range of motion impairment resulted in the greater
impairment rating, this award would be proper. However, the Board notes that the Office in this
case has not evaluated appellant’s toe fracture as a diagnosis-based impairment. This is
particularly important because a diagnosis-based impairment of the lower extremity can be
combined with peripheral nerve impairment, if the diagnosis-based impairment does not already
include the nerve impairment.16
Table 16-2, the Foot and Ankle Regional Grid,17 which rates diagnosis-based
impairments, provides that a fracture of the phalanx, which is either displaced or fragmented, is
rated between a three to seven percent impairment of the lower extremity. Pursuant to Table 1619, a 3 percent lower extremity impairment would be rated as a 25 percent impairment of the
great toe, while a 7 percent impairment of the lower extremity would be rated as a 59 percent
impairment of the great toe. The Board further notes that appellant’s treating physician,
Dr. Raines, identified significant peroneal and medial plantar nerve injuries. The Office medical
adviser noted that the impairment value of these nerve injuries could not be combined with the
impairment value for loss of range of motion. However, as the Board has previously noted
peripheral nerve impairment values can be combined with diagnosis-based impairments, if the
diagnosis-based impairment does not otherwise already rate the nerve injury. As none of the
physicians of record, including the Office medical advisers, attempted to rate appellant’s
impairment pursuant to Table 16-2, nor did they offer an opinion as to whether appellant in fact
has a peripheral nerve injury which should be combined with the rating for the diagnosis-based
fracture, the Board is unable to adjudicate this schedule award without further development of
the record.
On remand the Office should further develop the case as necessary to determine
appellant’s impairment pursuant to Table 16-2 of the A.M.A., Guides. The Office shall
thereafter further evaluate whether appellant is entitled to an additional award for peripheral
nerve injury.
CONCLUSION
The Board finds this case not in posture for decision.

15

See id. at page 500.

16

See id. at page 531.

17

Id. at page 505.

5

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this decision of the Board.
Issued: December 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

